EXHIBIT 10.11


INDEMNIFICATION AGREEMENT


                    This Indemnification Agreement is made as of the ____day of
___________, ___, by and between Wolverine World Wide, Inc., a Delaware
Corporation (the "Corporation"), and ___________________________ ("Indemnitee"),
a director and/or officer of the Corporation.


R E C I T A L

                    It is essential that the Corporation retain and attract the
most capable persons available as directors and officers. There has been a
substantial increase in corporate litigation that subjects directors and
officers to great personal financial risks. Directors' and officers' liability
insurance, if available at all, is becoming increasingly expensive and contains
many limitations, deductibles, and exclusions. It is now and has always been the
express policy of the Corporation to indemnify its directors and officers so as
to provide them with the maximum possible protection permitted by law. In order
to provide directors and officers with the maximum lawful indemnification, the
Corporation has determined and agreed to enter into this Indemnification
Agreement with Indemnitee.

                    ACCORDINGLY, THE PARTIES AGREE AS FOLLOWS:

          Section 1.          Definitions. As used in this Agreement:

>           (a)          "Expenses" shall mean all costs, expenses and
> obligations paid or incurred in connection with investigating, litigating,
> being a witness in, defending or participating in, or preparing to litigate,
> defend, be a witness in or participate in any matter that is the subject of a
> Proceeding (as defined below), including attorneys' and accountants' fees and
> court costs.

>           (b)          "Proceeding" shall mean any threatened, pending or
> completed action, suit or proceeding, or any inquiry or investigation, whether
> brought by or in the right of the Corporation or otherwise and whether of a
> civil, criminal, administrative or investigative nature, in which Indemnitee
> may be or may have been involved as a party or otherwise by reason of the fact
> that Indemnitee is or was a director, officer, employee, agent or fiduciary of
> the Corporation, or by reason of any action taken by Indemnitee or any
> inaction on Indemnitee's part while acting as a director, officer, employee,
> agent or fiduciary of the Corporation, or by reason of the fact that
> Indemnitee is or was serving at the request of the Corporation as a director,
> officer, employee, agent or fiduciary of another corporation, partnership,
> joint venture, trust or other enterprise.

>           (c)          "Resolution Costs" shall include any amount paid in
> connection with a Proceeding and in satisfaction of a judgment, fine, penalty
> or any amount paid in settlement.



--------------------------------------------------------------------------------


          Section 2.          Agreement to Serve. Indemnitee agrees to serve as
a director and/or officer of the Corporation for so long as Indemnitee is duly
elected or appointed or until the tender of Indemnitee's written resignation.

          Section 3.          Indemnification. The indemnification provided
under this Agreement shall be as follows:

>           (a)          The Corporation shall indemnify Indemnitee against all
> Expenses actually and reasonably incurred by Indemnitee in connection with any
> Proceeding. Additionally, in any Proceeding other than a Proceeding by or in
> the right of the Corporation, the Corporation shall indemnify Indemnitee
> against all Resolution Costs actually and reasonably incurred by Indemnitee in
> connection with such Proceeding. No indemnification shall be made under this
> subsection:

>           (i)          With respect to remuneration paid to Indemnitee if it
> shall be determined by a final judgment or other final adjudication that such
> remuneration was in violation of law;
> 
>           (ii)          On account of any suit in which judgment is rendered
> against Indemnitee for an accounting of profits made from the purchase or sale
> by Indemnitee of securities of the Corporation pursuant to the provisions of
> Section 16(b) of the Securities Exchange Act of 1934 and amendments thereto or
> similar provisions of any federal, state, or local law;
> 
>           (iii)          On account of Indemnitee's conduct which is
> determined by a final judgment or other final adjudication to have been
> knowingly fraudulent, deliberately dishonest or willful misconduct;
> 
>           (iv)          On account of Indemnitee's conduct which by a final
> judgment or other final adjudication is determined to have been in bad faith,
> in opposition to best interests of the Corporation or produced an unlawful
> personal benefit;
> 
>           (v)          With respect to a criminal proceeding if the Indemnitee
> knew or reasonably should have known that Indemnitee's conduct was unlawful;
> or
> 
>           (vi)          If a final decision by a court having jurisdiction in
> the matter shall determine that such indemnification is not lawful.

>           (b)          In addition to any indemnification provided under
> Subsection 3(a) above, the Corporation shall indemnify Indemnitee against any
> Expenses or Resolution Costs incurred by Indemnitee, regardless of the nature
> of the Proceeding in which Expenses and/or Resolution Costs were incurred, if
> such




-2-

--------------------------------------------------------------------------------


> Expenses or Resolution Costs would have been covered under the directors' and
> officers' liability insurance policies in effect on the effective date of this
> Agreement or any such insurance policies which become effective on any
> subsequent date.

>           (c)          In addition to any indemnification provided under
> Subsections 3(a) and 3(b) above, the Corporation hereby provides Indemnitee,
> to the fullest extent allowed by law as presently or hereafter enacted or
> interpreted, with indemnification against any Expenses and/or Resolution Costs
> incurred by Indemnitee in connection with any Proceeding. To the extent a
> change in the Delaware General Corporation Law (whether by statute or judicial
> decision) permits greater indemnification, either by agreement or otherwise,
> than presently provided by law or this Agreement, it is the intent of the
> parties hereto that Indemnitee shall enjoy by this Agreement the greater
> benefits so afforded by such change.

>           (d)          Without limiting Indemnitee's right to indemnification
> under any other provision of this Agreement, the Corporation shall indemnify
> Indemnitee in accordance with the provisions of this subsection if Indemnitee
> is a party to or threatened to be made a party to or otherwise involved in any
> Proceeding by or in the right of the Corporation to procure a judgment in its
> favor by reason of the fact that Indemnitee was or is a director and/or
> officer of the Corporation or is or was serving at the request of the
> Corporation as a director, officer, employee or agent of another corporation,
> partnership, joint venture, trust or other enterprise, against all Expenses
> actually and reasonably incurred by Indemnitee and any amounts paid by
> Indemnitee in settlement of such Proceeding, but only if Indemnitee acted in
> good faith in a manner which Indemnitee reasonably believed to be in or not
> opposed to the best interests of the Corporation, except that no
> indemnification shall be made under this subsection in respect of any claim,
> issue or matter as to which Indemnitee shall have been finally adjudged to be
> liable to the Corporation in the performance of his duty to the Corporation,
> unless and only to the extent that any court in which such Proceeding was
> brought shall determine upon application that, despite the adjudication of
> liability but in view of all the circumstances of the case, Indemnitee is
> fairly and reasonably entitled to indemnity for such amounts as such court
> shall deem proper.

>           (e)          Notwithstanding anything in this Agreement to the
> contrary, prior to a Change in Control (as hereafter defined), Indemnitee
> shall not be entitled to indemnification pursuant to this Agreement in
> connection with any Proceeding initiated by Indemnitee against the Corporation
> or any director, officer, employee, agent or fiduciary of the Corporation (in
> such capacity) unless the Corporation has joined in or consented to the
> initiation of such Proceeding.




-3-

--------------------------------------------------------------------------------


          Section 4.          Payment of Indemnification.

>           (a)          Expenses incurred by the Indemnitee and subject to
> indemnification under Section 3 above shall be paid directly by the
> Corporation or reimbursed to the Indemnitee within two (2) days after the
> receipt of a written request of the Indemnitee providing that Indemnitee
> undertakes to repay any amount paid or advanced under this section to the
> extent that it is ultimately determined that Indemnitee is not entitled to
> such indemnification.

>           (b)          Except as otherwise provided in Section 4(a) above, any
> indemnification under Section 3 above shall be made no later than thirty (30)
> days after receipt by the Corporation of the written request of Indemnitee,
> unless within said 30-day period the board of directors, by a majority vote of
> a quorum consisting of directors who are not parties to such Proceeding,
> determines that the Indemnitee is not entitled to the indemnification set
> forth in Section 3 or unless the board of directors refers the Indemnitee's
> indemnification request to independent legal counsel. In cases where there are
> no directors who are not parties to the Proceeding, the indemnification
> request shall be referred to independent legal counsel. If the indemnification
> request is referred to independent legal counsel, then Indemnitee shall be
> paid no later than forty-five (45) days after Indemnitee's initial notice to
> the Corporation unless within that time independent legal counsel presents to
> the board of directors a written opinion stating in unconditional terms that
> indemnification is not allowed under Section 3 of this Agreement. If a Change
> in Control (as defined in Section  5) occurs and results in individuals who
> were directors prior to the circumstances giving rise to the Change in Control
> ceasing for any reason to constitute a majority of the board of directors, the
> above determination, if any, shall be made by independent legal counsel and
> not the board of directors. The Corporation agrees to pay the reasonable fees
> of the independent legal counsel and to fully indemnify such counsel against
> any and all expenses (including attorneys' fees), claims, liabilities and
> damages arising out of or relating to this Agreement or its engagement
> pursuant thereto. If there has not been a Change in Control as defined in
> Section 5, independent legal counsel shall be selected by the board of
> directors or the executive committee of the board, and if there has been a
> Change in Control, the independent legal counsel shall be selected by
> Indemnitee.

>           (c)          The right to indemnification payments as provided by
> this Agreement shall be enforceable by Indemnitee in any court of competent
> jurisdiction. The burden of proving that indemnification is not permitted by
> this Agreement shall be on the Corporation or on the person challenging the
> indemnification. Neither the failure of the Corporation, including its board
> of directors, to have made a determination prior to the commencement of any
> Proceeding that indemnification is proper, nor an actual determination by the
> Corporation, including its board of directors or independent legal counsel,
> that indemnification is not proper, shall bar the action or create a
> presumption that



-4-

--------------------------------------------------------------------------------


> Indemnitee is not entitled to indemnification under this Agreement. If the
> board of directors or independent legal counsel determines in accordance with
> Section 4(b) above that Indemnitee would not be permitted to be indemnified in
> whole or in part, Indemnitee shall have the right to commence litigation in
> any court in the states of Michigan or Delaware having subject matter
> jurisdiction thereof and in which venue is proper seeking an initial
> determination by the court or challenging any such determination by the board
> of directors or independent legal counsel, and the Corporation hereby consents
> to service of process and to appear in any such proceeding. Expenses incurred
> by Indemnitee in connection with successfully establishing Indemnitee's right
> to indemnification, in whole or in part, shall also be reimbursed by the
> Corporation.

          Section 5.          Establishment of Trust. In the event of a
Potential Change in Control of the Corporation, as hereafter defined, the
Corporation shall, upon written request by Indemnitee, create a trust for the
benefit of the Indemnitee and from time to time upon written request of
Indemnitee shall fund such trust in an amount sufficient to satisfy any and all
Expenses or Resolution Costs that may properly be subject to indemnification
under Section 3 above anticipated at the time of each such request. The amount
or amounts to be deposited in the trust pursuant to this funding obligation
shall be determined by a majority vote of a quorum consisting of directors who
are not parties to such Proceeding, the executive committee of the board of
directors or the President of the Corporation. If all such individuals are
parties to the Proceeding, the amount or amounts to be deposited in the trust
shall be determined by independent legal counsel. The terms of the trust shall
provide that upon a Change in Control (i) the trust shall not be revoked or the
principal thereof invaded, without the written consent of the Indemnitee, (ii) 
the trustee shall advance, within two (2) business days of a request by the
Indemnitee, any amount properly payable to Indemnitee under Subsection 4(a) of
this Agreement, (iii) the trust shall continue to be funded by the Corporation
in accordance with the funding obligation set forth above, (iv) the trustee
shall promptly pay to the Indemnitee all amounts for which the Indemnitee shall
be entitled to indemnification pursuant to this Agreement or otherwise, and
(v) all unexpended funds in such trust shall revert to the Corporation upon a
final determination by a court of competent jurisdiction that the Indemnitee has
been fully indemnified under the terms of this Agreement. The trustee shall be
chosen by the Indemnitee and shall be a national or state bank having a combined
capital and surplus of not less than $50,000,000. Nothing in this section shall
relieve the Corporation of any of its obligations under this Agreement. At the
time of each draw from the trust fund, the Indemnitee shall provide the trustee
with a written request providing that Indemnitee undertakes to repay such amount
to the extent that it is ultimately determined that Indemnitee is not entitled
to such indemnification. Any funds, including interest or investment earnings
thereon, remaining in the trust fund shall revert and be paid to the Corporation
if (i) a Change in Control has not occurred, and (ii) if the executive committee
of the board of directors or the Chairman or Chief Executive Officer of the
Corporation determines that the circumstances giving rise to that particular
funding of the trust no longer exists.

                    For purposes of this section, a "Change in Control" shall be
deemed to have occurred if (i) any "person" (as such term is used in
Section 13(d) and 14(d) of the Securities



-5-

--------------------------------------------------------------------------------


Exchange Act of 1934, as amended), other than a trustee or other fiduciary
holding securities under an employee benefit plan of the Corporation or a
corporation owned directly or indirectly by the stockholders of the Corporation
in substantially the same proportions as their ownership of stock of the
Corporation, is or becomes the "beneficial owner" (as defined in Rule 13d-3
under said Act), directly or indirectly, of securities of the Corporation
representing 20% or more of the total voting power represented by the
Corporation's then outstanding voting securities, or (ii) during any period of
two consecutive years, individuals who at the beginning of such period
constitute the board of directors of the Corporation and any new director whose
election by the board of directors or nomination for election by the
Corporation's stockholders was approved by a vote of at least two-thirds (2/3)
of the directors then still in office who either were directors at the beginning
of the period or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority thereof, or (iii) the
stockholders of the Corporation approve a merger or consolidation of the
Corporation with any other corporation, other than a merger or consolidation
which would result in the voting securities of the Corporation outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) at least 80% of the total voting power represented by the voting
securities of the Corporation or such surviving entity outstanding immediately
after such merger or consolidation, or (iv) the stockholders of the Corporation
approve a plan of complete liquidation of the Corporation or an agreement for
the sale or disposition by the Corporation of all or substantially all of the
Corporation's assets.



                    For purpose of this section, a "Potential Change in Control"
shall be deemed to have occurred if (i) the Corporation enters into an
agreement, the consummation of which would result in the occurrence of a Change
in Control, or (ii) any person (including the Corporation) publicly announces an
intention to take or to consider taking actions which once consummated would
constitute a Change in Control, or (iii) any person, other than a trustee or
other fiduciary holding securities under an employee benefit plan of the
Corporation or a corporation owned, directly or indirectly, by the stockholders
of the Corporation in substantially the same proportions as their ownership of
stock of the Corporation, who is or becomes the beneficial owner, directly or
indirectly, of securities of the Corporation representing 9.5% or more of the
combined voting power of the Corporation's then outstanding voting securities,
increases such person's beneficial ownership of such securities by 5% or more
over the percentage so owned by such person on the date hereof, or (iv) the
board of directors adopts a resolution to the effect that, for purposes of this
Agreement, a Potential Change in Control has occurred.

          Section 6.          Partial Indemnification; Successful Defense. If
Indemnitee is entitled under any provision of this Agreement to indemnification
by the Corporation for some or a portion of the Expenses or Resolution Costs
actually and reasonably incurred by Indemnitee but not, however, for the total
amount thereof, the Corporation shall nevertheless indemnify Indemnitee for the
portion of such Expenses or Resolution Costs to which Indemnitee is entitled.
Moreover, notwithstanding any other provision of this Agreement, to the extent
that Indemnitee has been successful on the merits or otherwise in defense of any
or all claims relating in whole or in part to a Proceeding or in defense of any
issue or matter therein, including dismissal without prejudice, Indemnitee shall
be indemnified against all Expenses incurred in connection therewith.




-6-

--------------------------------------------------------------------------------


          Section 7.          Consent. Unless and until a Change in Control (as
defined in Section 5) has occurred, the Corporation shall not be liable to
indemnify Indemnitee under this Agreement for any amounts paid in settlement of
any Proceeding effected without the Corporation's written consent. The
Corporation shall not settle any Proceeding in any manner which would impose any
penalty or limitation on Indemnitee without Indemnitee's written consent.
Neither the Corporation nor the Indemnitee will unreasonably withhold their
consent to any proposed settlement.

          Section 8.          Severability. If this Agreement or any portion
thereof (including any provision within a single section, subsection or
sentence) shall be held to be invalid, void or otherwise unenforceable on any
ground by any court of competent jurisdiction, the Corporation shall
nevertheless indemnify Indemnitee as to any Expenses or Resolution Costs with
respect to any Proceeding to the full extent permitted by law or any applicable
portion of this Agreement that shall not have been invalidated, declared void or
otherwise held to be unenforceable.

          Section 9.          Indemnification Hereunder Not Exclusive. The
indemnification provided by this Agreement shall be in addition to any other
rights to which Indemnitee may be entitled under the Certificate of
Incorporation, the Bylaws, any agreement, any vote of stockholders or
disinterested directors, the General Corporation Law of the State of Delaware,
or otherwise, both as to actions in Indemnitee's official capacity and as to
actions in another capacity while holding such office.

          Section 10.          No Presumption. For purposes of this Agreement,
the termination of any claim, action, suit or proceeding, by judgment, order,
settlement (whether with or without court approval) or conviction, or upon a
plea of nolo contendere, or its equivalent, shall not create a presumption that
Indemnitee did not meet any particular standard of conduct or have any
particular belief or that a court has determined that indemnification is not
permitted by applicable law.

          Section 11.          Subrogation. In the event of payment under this
Agreement, the Corporation shall be subrogated to the extent of such payment to
all of the rights of recovery of Indemnitee, who shall execute all documents
required and shall do everything that may be necessary to secure such rights,
including the execution of such documents necessary to enable the Corporation to
effectively bring suit to enforce such rights.

          Section 12.          No Duplication of Payments. The Company shall not
be liable under this Agreement to make any payment to the extent Indemnitee has
otherwise actually received payment (under any insurance policy, Bylaw or
otherwise) of the amounts otherwise indemnifiable hereunder.

          Section 13.          Notice. Indemnitee shall, as a condition
precedent to his right to be indemnified under this Agreement, give to the
Corporation notice in writing as soon as practicable of any claim for which
indemnity will or could be sought under this Agreement. Notice to the
Corporation shall be directed to Wolverine World Wide, Inc., 9341 Courtland



-7-

--------------------------------------------------------------------------------


Drive, Rockford, Michigan 49351, Attention: General Counsel. Notice shall be
deemed received three (3) days after the date postmarked if sent by prepaid mail
properly addressed. In addition, Indemnitee shall give the Corporation such
information and cooperation as it may reasonably require and shall be within
Indemnitee's power to give.



          Section 14.          Counterparts. This Agreement may be executed in
any number of counterparts, each of which shall constitute the original.

          Section 15.          Continuation of Indemnification. The
indemnification rights provided to Indemnitee under this Agreement, including
the right provided under Subsection 4(a) above, shall continue after Indemnitee
has ceased to be a director, officer, employee, agent or fiduciary of the
Corporation or any other corporation, partnership, joint venture, trust or other
enterprise in which Indemnitee served in any such capacity at the request of the
Corporation.

          Section 16.          Successors and Assigns. This Agreement shall be
binding upon and inure to the benefit of the parties hereto, and their
respective successors and assigns, including any direct or indirect successor by
purchase, merger, consolidation or otherwise to all or substantially all of the
business and/or assets of the Corporation, spouses, heirs, and personal and
legal representatives.

          Section 17.          Applicable Law. This Agreement shall be governed
by and construed in accordance with the laws of the State of Delaware applicable
to contracts made and to be performed in such state without giving effects to
the principles of conflicts of laws.

          Section 18.          Liability Insurance. To the extent the
Corporation maintains an insurance policy or policies providing directors' and
officers' liability insurance, Indemnitee shall be covered by such policy or
policies, in accordance with its or their terms, to the maximum extent of the
coverage available for any officer, employee, agent or fiduciary of the
Corporation.

          Section 19.          Period of Limitations. No legal action shall be
brought and no cause of action shall be asserted by or on behalf of the
Corporation or any affiliate of the Corporation against Indemnitee, Indemnitee's
spouse, heirs, executors or personal or legal representatives after the
expiration of two (2) years from the date of accrual of such cause of action,
and any claim or cause of action of the Corporation or its affiliate shall be
extinguished and deemed released unless asserted by the timely filing of a legal
action within such two year period; provided, however, that if any shorter
period of limitations is otherwise applicable to any such cause of action such
shorter period shall govern.

          Section 20.          Amendments, Etc. No supplement, modification or
amendment of this Agreement shall be binding unless executed in writing by both
of the parties hereto. No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provisions hereof
(whether or not similar) nor shall such waiver constitute a continuing waiver.




-8-

--------------------------------------------------------------------------------


 

WOLVERINE WORLD WIDE


By

--------------------------------------------------------------------------------

 

 

 

 

 

Its

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

INDEMNITEE


 

--------------------------------------------------------------------------------









-9-